Morgan, Ch. J.
(dissenting). It may be that the cross-examination set forth in the majority opinion had a tendency to create prejudice in the minds of the jurors, but that is not the question before us. If it was proper cross-examination, the fact that it had that effect on the jury is not any reason for setting aside the verdict. If conceded to be improper cross-examination, that does not necessarily result in a new trial. The question in that case would be, Does the verdict show that the cross-examination had the result of creating passion or prejudice in the minds of the jury, growing out of such cross-examination ?
I do not think the cross-examination improper or prejudicial. It had a direct bearing on plaintiff’s employment, and whether, and to what extent, the services were beneficial, and the interest of the appellant in the services rendered by the plaintiff. On this appeal the question is whether the verdict was excessive after the trial court ordered that plaintiff must remit $400 or a new trial would be- granted. The amount of the recovery as it now stands does nor seem to me excessive, in view of the necessary finding of the jury that defendant employed the plaintiff, and that the services shown by the evidence were actually rendered. It does not appear clearly excessive, which is the only test in this court.
I therefore respectfully dissent from the conclusion reached by the court.